Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Oneida County [John W. Grow, J.], entered August 29, 2006) to review a determination of respondent John A. Johnson, Commissioner, New York State Office of Children and Family Services. The determination denied petitioner’s request to amend an indicated report *940of maltreatment to an unfounded report and to seal the amended report.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed. Present — Scudder, EJ., Gorski, Smith, Fahey and Green, JJ.